Citation Nr: 1726985	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a bipolar disorder.  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder with radiculopathy to the lower extremities.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck disorder with radiculopathy to the lower extremities.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1986 and from September 1990 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The June 2010 rating decision denied the Veteran's petition to reopen his claim for PTSD.  The January 2014 rating decision, in part, denied the Veteran's claims for service connection for hearing loss and tinnitus as well as his petitions to reopen the claims for his cervical neck strain and low back pain.

In order to better serve the Veteran's stated interests, the Board broadened the claim for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran requested and was scheduled for a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing) on May 3, 2017.  The letter notifying him of this hearing was sent in March 2017.  In an April 2017 telephone conversation with the RO, the Veteran reported that he would be unable to make the hearing due to illness and a death in his family.  Accordingly, the Board will remand this case to afford the Veteran an opportunity to testify before the Board given his inability to attend the previously scheduled hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board Hearing.  He and his attorney must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






